Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 20 is rejected for the recitation of “(a sulfuric acid relative viscosity of a chip) – (a sulfuric acid relative viscosity of a raw yarn) is 0.2 – 0.5.”. Applicant has pointed to Tables 1 and 2 for support of such an amendment. While support, is found for -0.1, -0.2, -0.3, -0.4 and -0.5 support is not found for the entire range of -0.2—0.5. Applicant is advised to amend the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (PG Pub. 2009/0281210).
Regarding claims 5, 8-9 and 18, Aramaki teaches a polyamide 610 filament having a sulfuric acid relative viscosity of 2.0-5.5 and a moisture content of 0.06-1% with examples that teach moisture content in the claimed range [0039 and 0066]. Further Aramaki teaches controlling the water content affects suppression of agglomeration of particles, appearance, color, tone, heat aging resistance and toughness. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed moisture content through routine experimentation. Aramaki teaches the polyamide is a filament, but is silent regarding filament being multifilament. However, in the art of fiber making, multifilaments are well known and would have been obvious to one of ordinary skill in the art at the time of the invention. The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality.” .” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.”. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of Aramaki possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 6, 12-13 and 21, The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality. When the moisture percentage of polyamide 610 is less than 0.05%, the fluff quality is deteriorated.” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.” Therefore, given Aramaki teaches the claimed relative viscosity and moisture content, the claimed number of fluffs are also taught by Aramaki. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of Aramaki possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Aramaki teaches a moisture content of 0.06-1% and therefore the claimed difference in sulfuric acid relative viscosity of the chip and the raw yarn is within the claimed range as admitted by Applicant, the moisture content is 0.05-0.13%. the viscosity of the raw yarn is smaller than the viscosity of the chip. Aramaki teaches the moisture content range including 0.06-0.13% and therefore, the claimed difference in sulfuric acid relative viscosity of the chip and the raw yarn is obvious over Aramaki. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7, 10-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. (PG Pub. 2009/0281210) in view of Kawakami et al. (JPH08-81822).
Regarding claims 7, 11, 17 and 19, Aramaki is relied upon as set forth in the rejections of claims 5, 6 and 8 and incorporated herein by reference. Aramaki is silent regarding the claimed total fineness. However, Kawakami et al. teach a total fineness of a polyamide multifilament is 10-2000 denier (11-2222 dtex) and also teaches 1208 dtex in Example 1 which reads on the claimed total fineness in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the total yarn fineness of Kawakami et al. in Aramaki in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 10, 14, Aramaki is relied upon as set forth in the rejections of claims 5 and 6 and incorporated herein by reference. Aramaki is silent regarding the claimed single filament fineness. However, Kawakami et al. teach a single filament fineness of 2-30 denier (2.2-33 dtex). diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the single filament fineness of Kawakami et al. in Aramaki in order to diminish yarn sway, yarn slack, yarn winding, yarn breakage and improve stability and arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Regarding claims 15-16, The instant specification states “However, we were surprised that the viscosity of the polyamide 610 multifilament to be obtained could be adjusted by adjusting the moisture percentage of the chips, resulting in a dramatic improvement of strength-elongation product and fluff quality.” .” It further states “When the sulfuric acid relative viscosity is less than 3.3, a yarn having sufficient strength with good fluff quality cannot be obtained, and when the sulfuric acid relative viscosity is more than 3.7, spinnability and the fluff quality are deteriorated.”. The instant specification states “In addition, when the melt spinning is performed, it is preferable to control the viscosity of the chips, and then to give a predetermined amount of water, to improve the strength-elongation product.”. Therefore, it is clear that the multifilament of Aramaki possesses the claimed strength, wet tenacity, dry tenacity, strength elongation and elongation.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
	Applicant argues they found by adjusting the moisture percentage of the chips, the viscosity of the raw yarn could be controlled. Per MPEP 2112, There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Aramaki teaches the moisture content, including the claimed range of 0.06-0.13% and teaches polyamide 610 as Applicant admits. Paragraph 0047 of Aramaki states “By controlling the maximum particle size to 50 .mu.m or less, the copper compound and the halogen compound can be dispersed finely in the polyamide even if the water content in the polyamide is low, problems such as metal deposition and corrosion can be reduced, and the polyamide resin composition obtainable from it has improved toughness, heat aging resistance, appearance, and color tone.”. Applicant is invited to amend the claims to overcome the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789